36 F.3d 1100
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James H. CODY, Appellant,v.Hillary B. ZIMMERMAN;  Gerard T. Carmody;  Matthew D.Richardson; National Benevolent Association;  McCormack,Baron & Associates;  Centennial Housing Corporation;  AllenI. Harris; Freeman R. Bosley, Jr.; J. Worthen DeYoung;Ronald A. Leggett;  Metropolitan St. Louis Sewer District;Vincent C. Schoemehl, Jr.;  Virginia M. Moerschel;  KennethG. Lange; John E. O'Brien; Appellees.
No. 94-2268.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 30, 1994.Filed:  October 3, 1994.

Appeal from the United States District Court for the Eastern District of Missouri.
D.Mo.
AFFIRMED.
Before McMILLIAN, FAGG, and BOWMAN, Circuit Judge.
PER CURIAM.


1
James H. Cody appeals the District Court's1 dismissal, without prejudice, of his amended complaint for failure to state a claim.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court's order is clearly correct and that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without further discussion.  Appellees' motions to dismiss the appeal are denied as moot.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Edward L. Filippine, Chief Judge, United States District Court for the Eastern District of Missouri